 Case 1:19-cr-00576-BMC Document 17 Filed 02/18/20 Page 1 of 1 PageID #: 77




                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RCH                                                271 Cadman Plaza East
F. #2019R00927                                     Brooklyn, New York 11201


                                                   February 18, 2020

By ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Genaro Garcia Luna,
                      Criminal Docket No. 19-576 (BMC)

Dear Judge Cogan:

               The government respectfully submits, pursuant to Rule 16(d)(1) of the Federal
Rules of Criminal Procedure, a stipulated protective order that limits the disclosure of certain
sensitive material in the above-referenced case. Due to the nature of the conduct at issue in
this matter, unrestricted disclosure of certain information could create a safety risk for
potential witnesses. Accordingly, the government and counsel for the defendant have jointly
agreed to a stipulated protective order, which is attached hereto.

               For the foregoing reasons, the government respectfully requests that the Court
so-order the attached stipulated protective order.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Ryan C. Harris
                                                   Ryan C. Harris
                                                   Assistant U.S. Attorney
                                                   (718) 254-7000
